DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 15-20, 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Pub. No.: US 2019/0304098A1) and further in view of WANG (Pub. No.: US 2015/0110392A1).
With respect to claim 1:
Chen discloses a computer-implemented method for segmenting an input image, the method comprising generating a first segmentation of the input image using a first machine learning system (parag. 0011 discloses generating a first segmentation), the first segmentation comprising multiple segments (parag. 0011); receiving, from a user, at least one indication, wherein each indication corresponds to a particular segment from the multiple segments (parag. 0004), and marks one or more locations of the input image as belonging to that particular segment (parag.0095); and generating a second segmentation using a second machine learning system based on the input image (parag. 0011);
	Chen does not explicitly disclose constructing, for each segment of the multiple segments having at least one corresponding indication, a respective geodesic distance map, based on the input image and the user indications received for that segment. 
WANG discloses constructing, for each segment of the multiple segments having at least one corresponding indication, a respective geodesic distance map, based on the input image and the user indications received for that segment (abstract and parag. 0008);
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Wang into the teaching of Chen thereby optimizing energy function on the basis of the geodesic distance map to obtain a segmentation of the image.
With respect to claim 2:

With respect to claim 3:
Chen discloses the method wherein at least one the first machine learning system and the second machine learning system implements a conditional random field as a post-processing step to enforce inter-pixel dependency (parag. 0107, 0112).  
With respect to claim 4:
Chen discloses the method wherein receiving at least one indication from a user comprises: displaying on a screen the first segmentation superimposed on the input image; a user entering each indication on the screen to mark one or more locations of the image as belonging to the particular segment corresponding to that indication (parag. 0030, 0124).
With respect to claim 5:
Wang discloses the method wherein the indications are clicks and/or scribbles comprising free-form lines (parag. 0005 discloses scribbles).
With respect to claim 6:
WANG discloses the method wherein constructing the geodesic distance map for a particular segment comprises, for each location in the input image, determining the value of said location based on the minimum geodesic distance in the input image from said location to an indication corresponding to the particular segment (parag. 0012-0013).

With respect to claim 7:
WANG discloses the method of claim 6, wherein the minimum geodesic distance is determined by calculating, along multiple different paths through the input image from said location to an indication corresponding to the particular segment, the respective geodesic distance for said path by summing a measure of local discrepancy along the path (parag. 0006 and 0008).
With respect to claim 8:
WANG discloses the method further comprising, for each particular segment for which no indication is received, generating a substantially homogeneous geodesic distance map and providing the generated geodesic distance map to the second machine learning system (parag. 0014).
With respect to claim 15:
Chen discloses the method wherein the second segmentation is further based on the first segmentation, in addition to the input image and the constructed geodesic distance maps (fig. 10, parag. 0087-0088 of Chen and WANG abstract and para. 0008).  
With respect to claim 16:
WANG discloses the method wherein a single geodesic map may be constructed for all segments sharing the same segment type (parag. 0008 and 0014).  
With respect to claim 17:
Chen discloses a  computer-implemented method for segmenting an input image, the method comprising: receiving an input image into a machine learning system for performing segmentation of the image based on a set of model parameters (parag. 0011), the machine learning system having been trained using a previous set of training (parag. 0095), wherein the input image is received without a labelled segmentation (fig. 16, parag. 0120); and performing a segmentation of the input image into multiple segments by solving jointly for: (i) a segmentation of the input image (parag. 0004); and (ii) an updated set of model parameters for the machine learning system, whereby the machine learning system is tuned by the input image.  
	Chen does not explicitly disclose multiple segment by solving jointly and an updated set of model parameters for the machine learning system, whereby the machine learning system is tuned by the input image.	
	WANG discloses multiple segment by solving jointly (parag. 0006) and an updated set of model parameters for the machine learning system, whereby the machine learning system is tuned by the input image (parag. 0050).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Wang into the teaching of Chen thereby optimizing energy function on the basis of the geodesic distance map to obtain a segmentation of the image.
With respect to claim 18:
Chen in view of WANG discloses the method further comprising receiving, from a user into a machine learning system, at least one indication, wherein each indication corresponds to a particular segment from the multiple segments, and marks one or more locations of the input image as belonging to that particular segment; and performing a further, refined, segmentation of the input image into multiple segments using the at least one indication by solving jointly for: (i) a segmentation of the input 
With respect to claim 19:
WANG discloses the method of claim 18, further comprising constructing, for each segment of the multiple segments having at least one corresponding indication, a respective geodesic distance map, based on the input image and the user indications received for that segment, and whereby said geodesic maps are used as input for said solving jointly for: (i) a segmentation of the input image; and (ii) an updated set of model parameters for the machine learning system (abstract, parag. 0006-0008). 
With respect to claim 20:
WANG discloses the method wherein the solving jointly comprises an iterative optimization process which, for alternative iterations, -5- 3108644.v1Attorney's Docket No.: 5644.1004-002 (P112418US PAS) updates (i) a proposed segmentation of the input image; and (ii) the set of model parameters (parag. 0008, 0014, 0020).  
With respect to claim 26:
 Chen discloses the method further comprising: determining a segmentation uncertainty map showing the uncertainty of the segmentation at different locations of the input image; and displaying said segmentation uncertainty map to the user (parag. 0034).  
With respect to claim 27:
 Wang discloses the method wherein residual connections are used to bypass parameterised layers in the machine learning system(s) (parag. 0111). 
 Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (Pub. No.: US 2019/0304098A1) and further in view of Lay (Pub. No.: US 2019/0370965A1).
With respect to claim 21:
Chen discloses a computer-implemented method for segmenting image using a multi-layered machine learning system, the method comprising: receiving an input image into the machine learning system comprising multiple (M-space) (parag. 0005) and generating multiple conditioned features (F-space) ((parag. 0004 and 0011); processing the input image by performing a first transform within one or more layers of the machine learning system across F-space and a second transform within one or more further layers of the machine learning system across M-space to perform the segmentation (parag. 0011).  
	Chen does not explicitly disclose multimodal input images using a multimodal layer machine learning system. 
Lay discloses disclose multimodal input images using a multimodal layer machine learning system (parag. 0097, 0105 discloses multimodal input image).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Lay into the teaching of Chen in order to improve sensitivity for clinically significant prostate cancer while limiting overdiagnosis.

Allowable Subject Matter
Claims 12, 13, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649